 
Exhibit 10.2
 
ALEXZA PHARMACEUTICALS, INC.

2005 EMPLOYEE STOCK PURCHASE PLAN

Adopted by the Board: December 7, 2005
Approved by the Stockholders: February 13, 2006
Amended by the Compensation Committee of the Board: May 19, 2011
Approved by the Stockholders: July 28, 2011
 

1.   Purpose.

 
(a) The purpose of this Plan is to provide a means by which Employees of the
Company and certain designated Subsidiaries may be given an opportunity to
purchase stock of the Company.
 
(b) The Company, by means of the Plan, seeks to retain the services of its
Employees, to secure and retain the services of new Employees, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.
 
(c) The Company intends that the Purchase Rights granted under the Plan be
considered options issued under an Employee Stock Purchase Plan.
 

2.   Definitions.

 
As used in the Plan and any Offering, unless otherwise specified, the following
terms have the meanings set forth below:
 
(a) “Affiliate” means (i) any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain, and (ii) any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. The Board shall have the authority to determine (i) the time or
times at which the ownership tests are applied, and (ii) whether “Affiliate”
includes entities other than corporations within the foregoing definition.
 
(b) “Board” means the Board of Directors of the Company.
 
(c) “Code” means the Internal Revenue Code of 1986, as amended.
 
(d) “Committee” means a committee of one (1) or more members of the Board to
whom authority has been delegated by the Board in accordance with Section 3(c).
 
(e) “Common Stock” means the common stock of the Company.
 
(f) “Company” means Alexza Pharmaceuticals, Inc., a Delaware corporation.
 
(g) “Contributions” means the payroll deductions, and other additional payments
specifically provided for in the Offering, that a Participant contributes to
fund the exercise of a Purchase Right. A Participant may make additional
payments into his or her account, if specifically provided for in the Offering,
and then only if the Participant has not already had the maximum permitted
amount withheld through payroll deductions during the Offering.
 
(h) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
 
(i) a dissolution or liquidation of the Company;


1



--------------------------------------------------------------------------------



 



(ii) a lease, sale, or other disposition of all or substantially all of the
assets of the Company;
 
(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
 
(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.
 
(v) the acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any comparable successor provisions (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or any
Subsidiary) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of directors; or
 
(vi) the individuals who, as of the date of the adoption of this Plan, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least fifty percent (50%) of the Board, provided that if the election, or
nomination for election by the Company’s stockholders, of a new director was
approved by a vote of at least fifty percent (50%) of the members of the Board
then comprising the Incumbent Board, such new director shall upon his or her
election be considered a member of the Incumbent Board.
 
(i) “Director” means a member of the Board.
 
(j) “Earnings” of an Employee with respect to any Offering has the meaning
defined in such Offering.
 
(k) “Eligible Employee” means an Employee who meets the requirements set forth
in the Offering for eligibility to participate in the Offering, provided that
such Employee also meets the requirements for eligibility to participate set
forth in the Plan.
 
(l) “Employee” means any person, including Officers and Directors, who is
employed for purposes of Section 423(b)(4) of the Code by the Company or a
Subsidiary. Neither service as a Director nor payment of a director’s fee shall
be sufficient to make an individual an Employee of the Company or a Subsidiary.
 
(m) “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.
 
(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(o) “Fair Market Value” means the value of a security, as determined in good
faith by the Board. If the security is listed on any established stock exchange
or traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of the security, unless otherwise determined by the Board, shall be
the closing sales price (rounded up where necessary to the nearest whole cent)
for such security (or the closing bid, if no sales were reported) as quoted on
such exchange or market (or the exchange or market with the greatest volume of
trading in the relevant security of the Company) on the relevant determination
date (or if the relevant determination date does not fall on a Trading Day, the
Trading Day prior to the relevant determination date), as reported in The Wall
Street Journal or such other source as the Board deems reliable.
 
(p) “Initial Offering” means the first Offering under this Plan.
 
(q) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which


2



--------------------------------------------------------------------------------



 



disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.
 
(r) “Offering” means the grant of Purchase Rights to purchase shares of Common
Stock under the Plan to Eligible Employees.
 
(s) “Offering Date” means a date selected by the Board for an Offering to
commence.
 
(t) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder
 
(u) “Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an
“affiliated corporation,” and does not receive remuneration from the Company or
an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director, or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.
 
(v) “Participant” means an Eligible Employee who holds an outstanding Purchase
Right granted pursuant to the Plan.
 
(w) “Plan” means this Alexza Pharmaceuticals, Inc. 2005 Employee Stock Purchase
Plan.
 
(x) “Purchase Date” means one or more dates during an Offering established by
the Board on which Purchase Rights shall be exercised and as of which purchases
of shares of Common Stock shall be carried out in accordance with such Offering.
 
(y) “Purchase Period” means a period of time specified within an Offering
beginning on the Offering Date or on the next day following a Purchase Date
within an Offering and ending on a Purchase Date. An Offering may consist of one
or more Purchase Periods.
 
(z) “Purchase Right” means an option to purchase shares of Common Stock granted
pursuant to the Plan.
 
(aa) “Related Corporation” means any parent corporation or subsidiary
corporation, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
(bb) “Securities Act” means the Securities Act of 1933, as amended.
 
(cc) “Subsidiary” means any subsidiary corporation of the Company, whether now
or hereafter existing, as such term is defined in Section 424(f) of the Code.
 
(dd) “Trading Day” means any day the exchange(s) or market(s) on which shares of
Common Stock are listed, whether it be any established stock exchange, the
Nasdaq National Market, the Nasdaq SmallCap Market or otherwise, is open for
trading.
 

3.   Administration.

 
(a) The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee, as provided in subparagraph 3(c).
Whether or not the Board has delegated administration, the Board shall have the
final power to determine all questions of policy and expediency that may arise
in the administration of the Plan.
 
(b) The Board shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:
 
(i) To determine when and how Purchase Rights shall be granted and the
provisions of each offering of such Purchase Rights (which need not be
identical).
 
(ii) To designate from time to time which Subsidiaries shall be eligible to
participate in the Plan.


3



--------------------------------------------------------------------------------



 



(iii) To construe and interpret the Plan and Purchase Rights granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.
 
(iv) To amend the Plan as provided in paragraph 14.
 
(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
its Subsidiaries and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan.
 
(c) The Board may delegate administration of the Plan to a Committee of the
Board composed of two (2) or more members, all of the members of which Committee
may be, in the discretion of the Board, Non-Employee Directors and/or Outside
Directors. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee of two
(2) or more Outside Directors any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or such a subcommittee), subject, however, to
such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan. If
administration is delegated to a Committee, references to the Board in this Plan
and in the Offering document shall thereafter be deemed to be to the Board or
the Committee, as the case may be.
 
(d) Any interpretation of the Plan by the Board of any decision made by it under
the Plan shall be final and binding on all persons.
 

4.   Shares Subject to the Plan.

 
(a) Subject to the provisions of paragraph 13 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to Purchase Rights granted
under the Plan (the “Reserved Shares”), shall not exceed in the aggregate one
million seven hundred thirty-eight thousand one hundred and ninety-three
(1,738,193) shares of Common Stock, which consists of an initial share reserve
of five hundred thousand (500,000) shares of Common Stock plus one million two
hundred thirty-eight thousand one hundred and ninety-three (1,238,193) shares of
Common Stock added to the Plan pursuant to automatic share increases that
occurred as of each January 1, beginning with January 1, 2007, and continuing
through and including January 1, 2011. As of each January 1, beginning with
January 1, 2012, and continuing through and including January 1, 2016, the
number of Reserved Shares will be increased automatically by the lesser of
(i) one percent (1.0%) of the total number of shares of Common Stock outstanding
on December 31st of the preceding calendar year, or (ii) seven hundred fifty
thousand (750,000) shares. Notwithstanding the foregoing, the Board may
designate a smaller number of shares to be added to the share reserve as of a
particular January 1. If any Purchase Right granted under the Plan shall for any
reason terminate without having been exercised, the Common Stock not purchased
under such Purchase Right shall again become available for the Plan.
 
(b) The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.
 

5.   Grant of Rights; Offering.

 
(a) The Board or the Committee may from time to time grant or provide for the
grant of Purchase Rights under the Plan to Eligible Employees in an Offering on
an Offering Date or Offering Dates selected by the Board or the Committee. Each
Offering shall be in such form and shall contain such terms and conditions as
the Board or the Committee shall deem appropriate, which shall comply with the
requirements of Section 423(b)(5) of the Code that all Employees granted
Purchase Rights under the Plan shall have the same rights and privileges. The
terms and


4



--------------------------------------------------------------------------------



 



conditions of an Offering shall be incorporated by reference into the Plan and
treated as part of the Plan. The provisions of separate Offerings need not be
identical, but each Offering shall include (through incorporation of the
provisions of this Plan by reference in the document comprising the Offering or
otherwise) the period during which the Offering shall be effective, which period
shall not exceed twenty-seven (27) months beginning with the Offering Date, and
the substance of the provisions contained in paragraphs 6 through 9, inclusive.
 
(b) If a Participant has more than one (1) Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in agreements or notices delivered
hereunder, a Purchase Right with a lower exercise price (or an earlier-granted
Purchase Right if two (2) Purchase Rights have identical exercise prices), will
be exercised to the fullest possible extent before a Purchase Right with a
higher exercise price (or a later-granted Purchase Right if two (2) Purchase
Rights have identical exercise prices) will be exercised.
 

6.   Eligibility.

 
(a) Rights may be granted only to Employees of the Company or, as the Board or
the Committee may designate as provided in subparagraph 3(b), to Employees of
any Subsidiary of the Company. Except as provided in subparagraph 6(b), an
Employee of the Company or any Subsidiary shall not be eligible to be granted
Purchase Rights under the Plan unless, on the Offering Date, such Employee has
been in the employ of the Company or any Subsidiary for such continuous period
preceding such grant as the Board or the Committee may require, but in no event
shall the required period of continuous employment be greater than two
(2) years. In addition, unless otherwise determined by the Board or the
Committee and set forth in the terms of the applicable Offering, no Employee of
the Company or any Subsidiary shall be eligible to be granted Purchase Rights
under the Plan unless, on the Offering Date, such Employee’s customary
employment with the Company or such Subsidiary is for at least twenty (20) hours
per week and at least five (5) months per calendar year.
 
(b) The Board or the Committee may provide that each person who, during the
course of an Offering, first becomes an Eligible Employee of the Company or
designated Subsidiary will, on a date or dates specified in the Offering which
coincides with the day on which such person becomes an Eligible Employee or a
date which occurs thereafter, receive a Purchase Right under that Offering,
which Purchase Right shall thereafter be deemed to be a part of that Offering.
Such Purchase Right shall have the same characteristics as any Purchase Rights
originally granted under that Offering, as described herein, except that:
 
(i) the date on which such Purchase Right is granted shall be the “Offering
Date” of such Purchase Right for all purposes, including determination of the
exercise price of such Purchase Right;
 
(ii) the period of the Offering with respect to such Purchase Right shall begin
on its Offering Date and end coincident with the end of such Offering; and
 
(iii) the Board or the Committee may provide that if such person first becomes
an Eligible Employee within a specified period of time before the end of the
Offering, he or she will not receive any Purchase Right under that Offering.
 
(c) No Employee shall be eligible for the grant of any Purchase Rights under the
Plan if, immediately after any such Purchase Rights are granted, such Employee
owns stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Related
Corporation. For purposes of this subparagraph 6(c), the rules of Section 424(d)
of the Code shall apply in determining the stock ownership of any Employee, and
stock which such Employee may purchase under all outstanding Purchase Rights and
options (whether vested or unvested) shall be treated as stock owned by such
Employee.
 
(d) An Eligible Employee may be granted Purchase Rights under the Plan only if
such Purchase Rights, together with any other Purchase Rights granted under
Employee Stock Purchase Plans of the Company and any Related Corporations do not
permit such Employee’s Purchase Rights or any Related Corporation to accrue at a
rate which exceeds twenty five thousand dollars ($25,000) of Fair Market Value
of such stock (determined at the time such Purchase Rights are granted) for each
calendar year in which such Purchase Rights are outstanding at any time.
 
(e) Officers of the Company and any designated Subsidiary shall be eligible to
participate in Offerings under the Plan; provided, however, that the Board may
provide in an Offering that certain Employees who are highly compensated
Employees within the meaning of Section 423(b)(4)(D) of the Code shall not be
eligible to participate.


5



--------------------------------------------------------------------------------



 



7.   Rights; Purchase Price.

 
(a) On each Offering Date, each Eligible Employee, pursuant to an Offering made
under the Plan, shall be granted a Purchase Right to purchase up to the number
of shares of Common Stock of the Company purchasable with a percentage
designated by the Board or the Committee not exceeding twenty percent (20%) of
such Employee’s Earnings during the period which begins on the Offering Date (or
such later date as the Board or the Committee determines for a particular
Offering) and ends on the date stated in the Offering, which date shall be no
later than the end of the Offering. The Board or the Committee shall establish
one (1) or more Purchase Dates during an Offering on which Purchase Rights
granted under the Plan shall be exercised and purchases of Common Stock carried
out in accordance with such Offering.
 
(b) In connection with each Offering made under the Plan, the Board or the
Committee may specify a maximum number of shares that may be purchased by any
Participant as well as a maximum aggregate number of shares that may be
purchased by all Participants pursuant to such Offering. In addition, in
connection with each Offering that contains more than one (1) Purchase Date, the
Board or the Committee may specify a maximum aggregate number of shares which
may be purchased by all Participants on any given Purchase Date under the
Offering. If the aggregate purchase of shares upon exercise of Purchase Rights
granted under the Offering would exceed any such maximum aggregate number, the
Board or the Committee shall make a pro rata allocation of the shares available
in as nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.
 
(c) The per share purchase price of stock acquired pursuant to Purchase Rights
granted under the Plan shall be not less than the lesser of:
 
(i) an amount equal to eighty-five percent (85%) of the Fair Market Value of a
share of Common Stock on the Offering Date; or
 
(ii) an amount equal to eighty-five percent (85%) of the Fair Market Value of a
share of Common Stock on the Purchase Date.
 

8.   Participation; Withdrawal; Termination.

 
(a) A Participant may elect to authorize payroll deductions pursuant to an
Offering under the Plan by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form (in such form as the Company
may provide). Each such enrollment form shall authorize an amount of
Contributions expressed as a percentage of the submitting Participant’s Earnings
during the Offering (not to exceed any maximum percentage or amount specified by
the Board). Each Participant’s Contributions shall be credited to a bookkeeping
account for such Participant under the Plan and shall be deposited with the
general funds of the Company except where applicable law requires that
Contributions be deposited with a third party. To the extent provided in the
Offering, a Participant may begin such Contributions after the beginning of the
Offering. To the extent provided in the Offering, a Participant may thereafter
reduce (including to zero) or increase his or her Contributions.
 
(b) During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a notice of withdrawal
in such form as the Company may provide. Such withdrawal may be elected at any
time prior to the end of the Offering, except as provided otherwise in the
Offering. Upon such withdrawal from the Offering by a Participant, the Company
shall distribute to such Participant all of his or her accumulated Contributions
(reduced to the extent, if any, such deductions have been used to acquire shares
of Common Stock for the Participant) under the Offering, and such Participant’s
Purchase Rights in that Offering shall thereupon terminate. A Participant’s
withdrawal from an Offering shall have no effect upon such Participant’s
eligibility to participate in any other Offerings under the Plan, but such
Participant shall be required to deliver a new enrollment form in order to
participate in subsequent Offerings.
 
(c) Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon a Participant ceasing to be an Employee for any reason or for
no reason (subject to any post-employment participation period required by law)
or other lack of eligibility. The Company shall distribute to such terminated or
otherwise ineligible Employee all of his or her accumulated Contributions
(reduced to the extent, if any, such deductions have been used to acquire shares
of Common Stock for the terminated or otherwise ineligible Employee) under the
Offering.


6



--------------------------------------------------------------------------------



 



(d) Rights shall not be transferable by a Participant otherwise than by will or
the laws of descent and distribution, or by a beneficiary designation as
provided in Section 15 and, during a Participant’s lifetime, shall be
exercisable only by such Participant.
 
(e) Unless otherwise specified in an Offering, the Company shall have no
obligation to pay interest on Contributions.
 
(f) Notwithstanding any other provision of this Plan, in connection with the
Initial Offering, each Eligible Employee who is employed on the date the
Company’s Common Stock is first offered to the public under a registration
statement declared effective under the Securities Act automatically shall be
enrolled in the Initial Offering, with a Purchase Right for that number of
shares of Common Stock purchasable with twenty percent (20%) of the Eligible
Employee’s Earnings, subject to any limitations set forth in the Offering.
Following the filing of an effective registration statement pursuant to a
Form S-8, such Eligible Employee shall be provided a certain period of time, as
determined by the Company in its sole discretion, within which to elect to
authorize payroll deductions for the purchase of shares during the Initial
Offering (which may be for a percentage that is less than twenty percent (20%)
of the Eligible Employee’s Earnings). If such Eligible Employee elects not to
authorize such payroll deductions, the Eligible Employee instead may purchase
shares of Common Stock under the Plan by delivering a single cash payment for
the purchase of such shares to the Company prior to the ten (10) day period (or
such shorter period of time as determined by the Company and communicated to
Participants) immediately preceding the Purchase Date under the Initial
Offering. If an Eligible Employee neither elects to authorize payroll deductions
nor chooses to make a cash payment in accordance with the foregoing sentence,
then the Eligible Employee shall not purchase any shares of Common Stock during
the Initial Offering. After the end of the Initial Offering, in order to
participate in any subsequent Offerings, an Eligible Employee must enroll and
authorize payroll deductions prior to the commencement of the Offering;
provided, however, that once an Eligible Employee enrolls in an Offering and
authorizes payroll deductions (including in connection with the Initial
Offering), the Eligible Employee automatically shall be enrolled for all
subsequent Offerings until he or she elects to withdraw from an Offering, as
provided in paragraph (b) above, or terminates his or her participation in the
Plan, as provided in paragraph (c) above.
 

9.   Exercise.

 
(a) On each Purchase Date specified therefor in the relevant Offering, each
Participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering. No
fractional shares shall be issued upon the exercise of Purchase Rights granted
under the Plan. The amount, if any, of accumulated payroll deductions remaining
in each Participant’s account after the purchase of shares which is less than
the amount required to purchase one share of Common Stock on the final Purchase
Date of an Offering shall be held in each such Participant’s account for the
purchase of shares under the next Offering under the Plan, unless such
Participant withdraws from such next Offering, as provided in subparagraph 8(b),
or is no longer eligible to be granted Purchase Rights under the Plan, as
provided in paragraph 6, in which case such amount shall be distributed to the
Participant after such final Purchase Date, without interest. The amount, if
any, of accumulated payroll deductions remaining in any Participant’s account
after the purchase of shares which is equal to the amount required to purchase
one or more whole shares of Common Stock on the final Purchase Date of an
Offering shall be distributed in full to the Participant after such Purchase
Date, without interest.
 
(b) No Purchase Rights granted under the Plan may be exercised to any extent
unless the shares to be issued upon such exercise under the Plan (including
Purchase Rights granted thereunder) are covered by an effective registration
statement pursuant to the Securities Act and the Plan is in material compliance
with all applicable state, foreign and other securities and other laws
applicable to the Plan. If on a Purchase Date in any Offering hereunder the Plan
is not so registered or in such compliance, no Purchase Rights granted under the
Plan or any Offering shall be exercised on such Purchase Date, and the Purchase
Date shall be delayed until the Plan is subject to such an effective
registration statement and such compliance, except that the Purchase Date shall
not be delayed more than twelve (12) months and the Purchase Date shall in no
event be more than twenty-seven (27) months from the Offering Date. If on the
Purchase Date of any Offering hereunder, as delayed to the maximum extent
permissible, the Plan is not registered and in such compliance, no Purchase
Rights granted under the Plan or any Offering shall be


7



--------------------------------------------------------------------------------



 



exercised and all payroll deductions accumulated during the Offering (reduced to
the extent, if any, such deductions have been used to acquire stock) shall be
distributed to the participants, without interest.
 

10.   Covenants of the Company.

 
(a) During the terms of the Purchase Rights granted under the Plan, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Purchase Rights, provided that the Company shall not be
obligated to keep available shares in excess of the limits set forth or
described in paragraphs 4 and 7 of the Plan and any corresponding or additional
limits set forth in an Offering.
 
(b) The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of stock upon exercise of the
Purchase Rights granted under the Plan. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell stock upon exercise of such Purchase
Rights unless and until such authority is obtained.
 

11.   Use of Proceeds from Stock.

 
Proceeds from the sale of stock pursuant to Purchase Rights granted under the
Plan shall constitute general funds of the Company.
 

12.   Rights as a Stockholder.

 
A Participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to Purchase Rights
granted under the Plan unless and until the participant’s shareholdings acquired
upon exercise of Purchase Rights under the Plan are recorded in the books of the
Company (or its transfer agent).
 

13.   Adjustments upon Changes in Stock; Corporate Transactions.

 
(a) If any change is made in the stock subject to the Plan, or subject to any
Purchase Rights granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company) (a “Capitalization Adjustment”), the
Plan and outstanding Purchase Rights will be appropriately adjusted in the
class(es) and maximum number of shares subject to the Plan and the class(es) and
number of shares and price per share of stock subject to outstanding Purchase
Rights. Such adjustments shall be made by the Board or the Committee, the
determination of which shall be final, binding and conclusive. (The conversion
of any convertible securities of the Company shall not be treated as a
“transaction not involving the receipt of consideration by the Company.”)
 
(b) In the event of a Corporate Transaction, then: (i) any surviving or
acquiring corporation may continue or assume Purchase Rights outstanding under
the Plan or may substitute similar rights (including a right to acquire the same
consideration paid to stockholders in the Corporate Transaction) for those
outstanding under the Plan, or (ii) if any surviving or acquiring corporation
does not continue or assume such Purchase Rights or does not substitute similar
rights for Purchase Rights outstanding under the Plan, then, the Participants’
accumulated Contributions shall be used to purchase shares of Common Stock
within five (5) business days prior to the Corporate Transaction under the
ongoing Offering, and the Participants’ Purchase Rights under the ongoing
Offering shall terminate immediately after such purchase.
 

14.   Amendment of the Plan or Offerings.

 
(a) The Board at any time, and from time to time, may amend the Plan or the
terms of one or more Offerings. However, except as provided in paragraph 13
relating to adjustments upon changes in stock, no amendment shall be effective
unless approved by the stockholders of the Company within the time and to the
extent stockholder approval is necessary for the Plan to satisfy the
requirements of Section 423 of the Code or other applicable laws or regulations.
It is expressly contemplated that the Board may amend the Plan or an Offering in
any respect the Board deems necessary or advisable to provide Eligible Employees
with the maximum benefits provided or to be provided under the provisions of the
Code and the regulations promulgated thereunder relating to Employee Stock
Purchase Plans and/or to bring the Plan and/or Purchase Rights granted under an
Offering into compliance therewith.


8



--------------------------------------------------------------------------------



 



(b) The Board may, in its sole discretion, submit any amendment to the Plan or
an Offering for stockholder approval.
 
(c) Purchase Rights and obligations under any Purchase Rights granted before
amendment of the Plan or Offering shall not be impaired by any amendment of the
Plan, except with the consent of the person to whom such Purchase Rights were
granted, or except as necessary to comply with any laws or governmental
regulations, or except as necessary to ensure that the Plan and/or Purchase
Rights granted under an Offering comply with the requirements of Section 423 of
the Code.
 

15.   Designation of Beneficiary.

 
(a) A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if applicable, from the Participant’s account under
the Plan in the event of such Participant’s death subsequent to the end of an
Offering but prior to delivery to the participant of such shares and cash. In
addition, a Participant may file a written designation of a beneficiary who is
to receive any cash from the Participant’s account under the Plan in the event
of such Participant’s death during an Offering.
 
(b) Such designation of beneficiary may be changed by the Participant at any
time by written notice in the form prescribed by the Company. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living (or if an entity, is otherwise in
existence) at the time of such Participant’s death, the Company shall deliver
such shares and/or cash to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares and/or cash to the spouse or to any one (1) or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may determine.
 

16.   Termination or Suspension of the Plan.

 
(a) The Board in its discretion, may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is adopted by the Board. The Plan shall
automatically terminate if all the shares subject to the Plan pursuant to
subparagraph 4(a) are issued. No Purchase Rights may be granted under the Plan
while the Plan is suspended or after it is terminated.
 
(b) Rights and obligations under any Purchase Rights granted while the Plan is
in effect shall not be impaired by suspension or termination of the Plan, except
as expressly provided in the Plan or with the consent of the person to whom such
Purchase Rights were granted, or except as necessary to comply with any laws or
governmental regulation, or except as necessary to ensure that the Plan and/or
Purchase Rights granted under an Offering comply with the requirements of
Section 423 of the Code.
 

17.   Effective Date of Plan.

 
The Plan shall become effective on the same day on which the Company’s
registration statement under the Securities Act with respect to the initial
public offering of shares of the Company’s Common Stock becomes effective (the
“Effective Date”), but no Purchase Rights granted under the Plan shall be
exercised unless and until the Plan had been approved by the stockholders of the
Company within twelve (12) months before or after the date the Plan is adopted
by the Board or the Committee, which date may be prior to the Effective Date.
 

18.   Miscellaneous Provisions.

 
(a) All questions concerning the construction, validity and interpretation of
this Plan shall be governed by the law of the State of Delaware, without regard
to such state’s conflict of laws rules.
 
(b) The Plan and Offering do not constitute an employment contract. Nothing in
the Plan or in the Offering shall in any way alter the at will nature of a
Participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.


9